   

Case 1:09-cr-00195-GBD Document 1034 ;

   
    

Use ;
DOWEL

ns
Ble

  

e
|

 

 

 

 

UNITED STATES DISTRICT COURT UM

SOUTHERN DISTRICT OF NEW YORK NA ATE

wee eww en nw eee ew ew ew Be ew wwe Be ee ee ><

UNITED STATES OF AMERICA,

-against- : ORDER

ALBERTO MONTILLA, : 09 Crim. 195-14 (GBD)
Defendant. ;

ee xX

GEORGE B. DANIELS, United States District Judge:
Defendant’s request for appointment of counsel “so that said counsel can make his/her
determination whether they can legally proceed to file motions on [Defendant’s] behalf” is

DENIED. The Clerk of Court is directed to mail a copy of this order to Defendant.

Dated: New York, New York
July 14, 2020
SO ORDERED.

Ging Donel

CFOR B. DANIELS
ited States District Judge

 

 
